Siebeckee, J.
(1) It is contended that tbe municipal ■court erred in permitting tbe retained attorney of tbe board ■of medical examiners to assist tbe district attorney in tbe prosecution of tbe case. Tbe record shows that tbe district .attorney requested and tbe court appointed such attorney special district attorney for tbe prosecution of tbe case. Tbe judgment of conviction'from which defendant appeals was rendered on November 22, 1915, in municipal court. At this time sub. 9, sec. 1436, Stats. 1915, was in force and defines in part tbe power and duties of tbe Wisconsin state board of medical examiners, namely:
“To investigate all complaints in regard to tbe violation, ¡noncompliance with or disregard of tbe provisions of sections 1435a to 143 5j, inclusive, and to bring all such cases to tbe notice of tbe proper prosecuting officers, and to institute pros■ecutions for such violations, noncompliance, and disregard; and it shall be tbe duty of the district attorney of tbe proper ■county to prosecute all violations of said sections 1435a to 143 5j, inclusive. In such prosecutions and with tbe consent ■of tbe court and tbe district attorney, tbe attorney retained by tbe board may assist tbe district attorney.”
It is clear that this statute authorized such retained attorney to participate in tbe trial in municipal court as be did with tbe consent of tbe court and district attorney. Tbe fact that such attorney appeared in tbe case in tbe district court before tbe statute was enacted is no objection on review of tbe judgment of tbe municipal court.
(2) Tbe claim that tbe complaint fails to state an offense .and that it is fatally defective because it does not set forth tbe classes of medical and surgical practitioners exempted from tbe law is not sustained. Tbe complaint set out every •element of tbe offense defined by tbe statute in conformity *608with the rule applied in Schaeffer v. State, 113 Wis. 595, 89 N. W. 481. The exemptions specified by sec. 1435<i, Stats. 1915, are in a separate section and need not be specified in the complaint; these are defensive matters. See Splinter v. State, 140 Wis. 567, 123 N. W. 97.
(3) It is urged that the complaint is defective because it charges the commission of the offense on “information and belief.” This form of complaint has been held sufficient to meet the calls of statutes like those involved here. Stale v. Davie, 62 Wis. 305, 22 N. W. 411; Murphy v. Stale, 124 Wis. 635, 102 N. W. 1087.
(4) It is also contended that the provisions of sec. 1435/, Stats. 1913, arbitrarily attempt to define what is to constitute the practice of medicine and surgery and condemn practices which do not in substance constitute the practice of medicine and surgery and hence deprive persons of rights guaranteed them by sec. 1, amendm. XIV, of the federal constitution and secs. 5 and 11, art. I, of the state constitution. Defendant claims on this point that the provisions of sec. 1435/, Stats. 1913, which declare that all persons shall be regarded as practicing medicine, surgery, or osteopathy who shall append to their names the words or letters “ ‘Doctor,’ ‘Dr.,’ ‘Professor,’ ‘Prof.,’ ‘Specialist,’ ‘M. D.,’ ‘M. B.,’ or ‘D. O.’' or any other title letters, combination of letters or designation which in any way represents him or her, or may tend to represent him or her, as engaged in the practice of medicine, surgery, or osteopathy, in any of its branches, or who shall for a fee or for any compensation of any kind or nature whatsoever, prescribe or recommend for like use any drugs or other medical or surgical treatment or osteopathic manipulation, for the cure or relief of any wound, fracture, bodily injury, infirmity or- disease, . . .” are an arbitrary and unlawful classification as medical and surgical practitioners of' persons who are not necessarily engaged as such practitioners, and thus deprives them of the liberty to do these things, contrary to their constitutional rights. The contention over*609looks the provision that the use of the words or titles so appended to a name is denounced by the law whenever they represent or tend to represent the person as a practitioner of-medicine, surgery, or osteopathy, or if he as such a practitioner does anything by way of treatment or gives a prescription for a fee. All the prohibited acts are limited to persons •who in fact do these things as practitioners of medicine, surgery, or osteopathy. When so applied these regulations have been repeatedly held to be within the legislative power. State v. Heinemann, 80 Wis. 253, 49 N. W. 818; State ex rel. Kellogg v. Currens, 111 Wis. 431, 87 N. W. 561; State ex rel. Milwaukee Med. Coll. v. Chittenden, 127 Wis. 468, 107 N. W. 500; Arnold v. Schmidt, 155 Wis. 55, 143 N. W. 1055. We discover nothing in these provisions which conflicts with the right of trial by jury in cases arising under this law. The statute is a proper one for the regulation of the practice of medicine, surgery, or osteopathy, and the provisions accomplish this purpose in a reasonable way. The evidence before the court is sufficient to sustain the conviction. There is no reversible error in the record.
By the Court. — The judgment appealed from is affirmed.